DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Minetani (JP 2006/302801, see Machine Translation).
Regarding claim 1, Ueda discloses in Figs 1-3, a non-aqueous electrolyte secondary battery (Abstract, ref 10), comprising: a bottomed cylindrical case body (ref 19) having an opening ([0038]): an electrode group (ref 14) which is housed in the case body (ref 19) and in which a positive electrode plate (ref 11) and a negative electrode plate (ref 12) are wound with a separator (ref 13) interposed there between; and a tape (ref 22) attached on an outermost peripheral surface (Fig 2) of the electrode group (ref 14) such that a winding finish end (Fig 2) of the electrode group (ref 14) is secured to the outermost peripheral surface (Fig 2) of the electrode group (ref 14, [0036]): wherein the tape (ref 22) has two adhesion regions (Fig 2, refs 23) each including a substrate layer and an adhesion layer ([0030]-[0032]), and a non-adhesion region (ref 24, [0036], Fig 2) which is sandwiched between ([0036], Fig 2) the two adhesion regions (refs 23) and which consists only of a substrate layer ([0036]), and the non-adhesion region (ref 24) is disposed in such a way as to extend across the winding finish end (Fig 2) located on an outermost periphery (Fig 2) of the electrode group (ref 14) in a winding direction (Fig 2).

Regarding claim 2, Ueda discloses all of the claim limitations as set forth above and also discloses the non-adhesion region (ref 24) is disposed in such a way ([0047], [0014]) as to extend across the winding finish end (Fig 2) of the negative electrode plate (ref 12, [0047], [0014]), in the winding direction, the winding finish end (Fig 2) being located on the outermost periphery ([0047], [0014]) of the electrode group (ref 14), and a current collector ([0047], [0014]) of the negative electrode plate (ref 12) is exposed on the outermost peripheral surface ([0047], [0014]) of the electrode group (ref 14), and the current collector ([0047], [0014]) is in contact with the case body (ref 10).

Regarding claim 3, Ueda discloses all of the claim limitations as set forth above and also discloses the current collector of the negative electrode plate (ref 12) is exposed on an entire surface of an outermost periphery ([0047], [0014]) of the electrode group (ref 14).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minetani (JP 2006/302801, see Machine Translation).
Regarding claim 1, Minetani discloses in Figs 1-4, a non-aqueous electrolyte secondary battery ([0001], [0002]), comprising: a bottomed cylindrical case body (ref 11) having an opening (Fig 1, [0024]): an electrode group (Fig 1, [0024]) which is housed in the case body (ref 11) and in which a positive electrode plate (ref 14) and a negative electrode plate (ref 16) are wound with a separator (ref 15) interposed there between (Fig 1); and a tape (ref 18) attached on an outermost peripheral surface (Fig 1) of the electrode group ([0024]) such that a winding finish end (Fig 1, [0042], ref 19) of the electrode group is secured to ([0042]) the outermost peripheral surface (Fig 1, [0042]) of the electrode group (Fig 1, [0024]): wherein the tape (ref 18) has two adhesion regions (refs 23, Figs 2-4) each including a substrate layer ([0050]) and an adhesion layer ([0050]), and a non-adhesion region (ref 22) which is sandwiched between (Figs 2-4) the two adhesion regions (refs 23) and which consists only of a substrate layer ([0050]), and the non-adhesion region (ref 22) is disposed in such a way as to extend across the winding finish end (Figs 1, 4, ref 19, [0042]) located on an outermost periphery (Fig 1) of the electrode group ([0024]) in a winding direction (Figs 1, 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Minetani (JP 2006/302801, see Machine Translation) as applied to claim 1 above.
Regarding claims 2-3, Minetani discloses all of the claim limitations as set forth above.  While reference does not disclose said negative electrode current collector is exposed at an outermost periphery of the electrode group with tape affixed to an end thereto, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the wrapping of positive and negative electrode plates, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/973,131 in view of Ueda (US 2017/0084958).
Regarding claims 1-3, Co-pending application no. ‘131 discloses/anticipates all of the instant claim limitations but does not explicitly disclose the tape has two adhesion regions each including a substrate layer and an adhesion layer, and a non-adhesion region which is sandwiched between the two adhesion regions and which consists only of a substrate layer.
Ueda discloses in Figs 1-3, a non-aqueous electrolyte secondary battery (Abstract, ref 10), comprising: a bottomed cylindrical case body (ref 19) having an opening ([0038]): an electrode group (ref 14) which is housed in the case body (ref 19) and in which a positive electrode plate (ref 11) and a negative electrode plate (ref 12) are wound with a separator (ref 13) interposed there between; and a tape (ref 22) attached on an outermost peripheral surface (Fig 2) of the electrode group (ref 14) such that a winding finish end (Fig 2) of the electrode group (ref 14) is secured to the outermost peripheral surface (Fig 2) of the electrode group (ref 14, [0036]): wherein the tape (ref 22) has two adhesion regions (Fig 2, refs 23) each including a substrate layer and an adhesion layer ([0030]-[0032]), and a non-adhesion region (ref 24, [0036], Fig 2) which is sandwiched between ([0036], Fig 2) the two adhesion regions (refs 23) and which consists only of a substrate layer ([0036]), and the non-adhesion region (ref 24) is disposed in such a way as to extend across the winding finish end (Fig 2) located on an outermost periphery (Fig 2) of the electrode group (ref 14) in a winding direction (Fig 2).  This configuration prevents damage to the battery and enhances overall battery performance ([0016]).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the explicit adhesive sandwiching two region structure disclosed by Ueda into the adhesive structure of co-pending app no. ‘131 to prevent damage to the battery and enhance overall battery performance.

This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725